748 N.W.2d 818 (2008)
Suzanne VERBRUGGHE, as Personal Representative of the Estate of George Verbrugghe, Deceased, Plaintiff-Appellant,
v.
SELECT SPECIALTY HOSPITAL-MACOMB COUNTY, INC., Arsenio V. DeLeon, M.D., and Marius Laurinaitis, M.D. Defendants-Appellees, and
Javed Zia, M.D., Defendant.
Docket No. 131489. COA No. 263686.
Supreme Court of Michigan.
May 27, 2008.
By order of October 17, 2007, the application for leave to appeal the March 23, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in Braverman v. Garden City Hospital (Docket Nos. 134445-6). On order of the Court, the case having been decided on April 9, 2008, 480 Mich. 1159, 746 N.W.2d 612 (2008), the application is again considered, and in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of Washington v. Sinai Hospital of Greater Detroit, 478 Mich. 412, *819 733 N.W.2d 755 (2007), and Braverman, supra.